Citation Nr: 0907811	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  05-39 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral pes cavus.

2.  Entitlement to service connection for greater 
trochanteric bursitis of the bilateral hips, secondary to 
bilateral pes cavus.

3.  Entitlement to service connection for a back disability, 
secondary to bilateral pes cavus.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease with sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from March 1965 to 
March 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In October 2003, 
the RO granted service connection for pes cavus, bilateral, 
assigning an evaluation of 0 percent, effective May 16, 2003.  
The RO granted an increased rating of 10 percent for 
bilateral pes cavus in September 2005, with the same 
effective date. The Veteran has indicated that he is not 
satisfied with this rating.  Thus, this claim is still before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The RO 
denied service connection for chronic obstructive pulmonary 
disease with sleep apnea in February 2004.  In June 2006, the 
RO denied service connection for greater trochanteric 
bursitis, bilateral hips and myofascial back pain.  The 
Veteran testified at an RO hearing in May 2007.  A transcript 
of the hearing is of record.

The back disability issue has been modified as reflected on 
the cover page based on medical evidence of record.


FINDINGS OF FACT

1.  The bilateral pes cavus deformity is manifested by 
constant, daily pain in the feet aggravated by any type of 
walking or standing, use of shoe inserts, ankle brace, and 
cane, hallux valgus deformity in the great toes on each foot, 
tenderness to palpation of the plantar fascia, pain in the 
sub first metacarpophalangeal joint, painful motion in the 
midfoot and hindfoot of both feet, and clawing of all the 
toes.  All toes were not tending to dorsiflexion, as he could 
dorsiflex and plantar flex the toes five degrees.  He also 
had full dorsiflexion motion in the ankles.

2.  The preponderance of the evidence shows no relationship 
between the bilateral hip disability and the service-
connected bilateral pes cavus disability or service.

3.  The medical evidence shows a relationship between a 
present back disability and the service-connected bilateral 
pes cavus disability.

4.  The preponderance of the evidence shows no relationship 
between the chronic obstructive pulmonary disease with sleep 
apnea and service.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for bilateral pes cavus are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.1-
4.7, 4.71a, Diagnostic Code 5278 (2008).

2.  The criteria for service connection for greater 
trochanteric bursitis, secondary to service-connected 
bilateral pes cavus are not met. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.102, 3.303, 3.310(a) (2008).

3.  The criteria for service connection for a back disability 
secondary to service-connected bilateral pes cavus are met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.310(a) (2008).

4.  The criteria for service connection for chronic 
obstructive pulmonary disease and sleep apnea are not met. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.102, 3.303 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2003 regarding the service connection 
claim for a pulmonary condition and in January 2006 regarding 
the service connection claim for the bilateral hip condition.  
The RO provided the appellant with notice in March 2006 
regarding all the criteria for a service connection claim and 
in September 2005 and June 2008 regarding the initial 
increased rating claim for bilateral pes cavus, subsequent to 
the initial adjudications.  While these latter notice letters 
were not provided prior to the initial adjudications, the 
claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claims were subsequently 
readjudicated in supplemental statements of the case dated 
from December 2005 to November 2008.  No fundamental 
unfairness is shown as a result of the untimely notification. 

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), requesting 
the claimant to provide evidence in his possession that 
pertains to the claims.  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the RO.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

Increased rating 

The RO granted service connection for bilateral pes cavus in 
October 2003 assigning a 0 percent evaluation, effective May 
16, 2003.  In September 2005, the RO granted an increased 
rating of 10 percent for pes cavus, effective May 16, 2003.  
The Veteran has indicated that he is not satisfied with this 
rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the Veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id. 

The Veteran's bilateral pes cavus is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5278 for claw foot (pes cavus).  
Under Diagnostic Code 5278, a 10 percent evaluation is 
assigned for unilateral or bilateral claw foot with the great 
toe dorsiflexed, some limitation of dorsiflexion at the 
ankle, definite tenderness under the metatarsal heads.  With 
all toes tending to dorsiflexion, limitation of dorsiflexion 
at ankle to right angle, shortened plantar fascia, and marked 
tenderness under the metatarsal heads, a 20 percent 
evaluation is assigned for unilateral claw foot and a 30 
percent evaluation is assigned for bilateral claw foot.  For 
marked contraction of plantar fascia with dropped forefoot, 
all toes hammer toes, very painful callosities, marked varus 
deformity, a 30 percent evaluation is assigned for unilateral 
pes cavus and a 50 percent evaluation is assigned for 
bilateral pes cavus.

A June 2005 VA examination report shows the Veteran 
complained of daily pain in his feet.  He did not use any 
special shoes, inserts, or a cane and had no surgery on his 
feet.  On physical examination, he walked slowly and had 
bilateral pes cavus.  He had no ulcers or calluses on the 
soles of the feet and no evidence of abnormal weight-bearing.  
He had tenderness on palpation of the plantar fascia and 
under the head of the first metatarsal bilaterally.  He could 
dorsiflex his toes to 20 degrees and plantar flex to 10 
degrees, bilaterally.  In the ankle, there was no tenderness 
and he could dorsiflex to 20 degrees.  He could plantar flex 
to 30 degrees and had 30 degrees of inversion and eversion 
bilaterally.  The Achilles tendons were aligned.  The 
impression was bilateral pes cavus, painful feet secondary to 
pes cavus, and calcaneal spurs.  The examiner was unable to 
give any degrees of limitations from pain, fatigue, weakness, 
or lack of endurance following repetitive use but determined 
that the major impact on the Veteran was the pain in his 
feet.  He had no increased limitations with repetitive 
movement or flare-ups and there were no functional 
limitations on standing and walking.

A December 2005 VA podiatry consult record shows a history of 
congenital high  arched feet with pain in the sub first 
metacarpophalangeal joint and pain with prolonged weight-
bearing.  On objective evaluation, the Veteran had high 
arches, contracted digits, and muscle movement strength at 
5/5.  The assessment was right foot varus, pes cavus, and 
hammer toes.  Custom moled shoes with plastizoate 
accommodation and lateral outer sole extension were to be 
provided.

A May 2006 VA examination report shows complaints of 
bilateral foot pain at rest, standing, and walking due to pes 
cavus deformities of both feet.  The Veteran was currently 
taking ibuprofen and Tylenol, which allowed him to sleep but 
provided minimal relief.  He had no flare-ups of foot pain 
and wore corrective shoes with inserts with some relief.  He 
had been unemployed over the last six years, thus there was 
no effect on his occupation.  His daily activities were 
affected in that he could not walk or stand for long periods 
of time due to his foot pain.  On physical examination, he 
had painful motion in the midfoot and hindfoot of both feet.  
He had bilaterally high arches.  He was tender in the mid-
foot area.  He had no edema or instability.  He had a 
shuffling, slow gait and could walk slowly with the aid of a 
cane and his orthotic shoes for short distances without 
having pain.  He could only stand for a short period of time 
without having pain.  There were no callosities or breakdown 
on his feet and he had a slight valgus angulation of the 
upper part of the shoe on the right and a slight varus 
deformity of the upper part of the shoe on the left.  Pes 
planus was not an issue.  He overreacted with embellishment 
of pain when touched lightly on the feet in certain areas.  
The diagnosis was bilateral pes cavus deformities.

In April 2007, a VA examination report shows complaints of 
constant, daily pain in the feet aggravated by any type of 
walking or standing.  He wore special shoes, braces, and 
inserts that he obtained at VA.  His braces fit around his 
calf and into the shoe, which gave him stability.  Without 
these he stated that he would fall.  He did a limited amount 
of driving and activities around his home.  He had pain with 
walking and repetitive movement.  He had no endurance and 
easily fatigued; he was essentially sedentary.  He was obese.  
He used no other assistive devices.  On physical examination, 
he walked slowly and had braces on his ankles that fit into 
his shoes.  He removed his shoes and had inserts in his 
shoes.  He took off his socks and could barely stand.  He had 
marked pes planus of both feet.  The examiner did not see a 
hammertoe deformity.  He had hallux valgus of the right big 
toe and the left big toe of 20 degrees.  There were no 
bunions and he had tenderness on palpation of the mid foot in 
the os calcis.  He had no calluses and no evidence of 
abnormal weight-bearing.  The Achilles tendons were aligned.   
He could dorsiflex and plantar flex the toes five degrees and 
complained of pain.  The skin was normal on the feet and he 
had good peripheral pulses.  He also had normal standing and 
walking.  With repetitive motion, there was no change in 
range of motion, coordination, fatigue, endurance, or pain 
level of the feet.  The impression was pes cavus of the 
bilateral feet, hallux valgus of the bilateral big toes, and 
bilateral calcaneal spurs.

A May 2008 VA examination report shows the Veteran had pain 
in the arches of his feet and the ankles, extending up to the 
knees.  He used a brace from the shoe up the legs bilaterally 
to give him support since he tended to fall easily.  He 
described functional loss that impeded his ability to work 
anymore at a job that required being up and down or on his 
feet like his usual occupation required.  On physical 
examination, the Veteran used a cane and for steadiness in 
walking and had bilateral ankle braces to mid lower leg for 
both lower extremities.  He had a slow antalgic gait.  His 
posture appeared normal.  He had markedly high arches on both 
feet with tenderness in arch areas.  The diagnosis was 
bilateral pes cavus and metatarsalgia.

An October 2008 VA examination report shows very high arches 
or pes cavus in both feet.  There was clawing of all toes and 
very mild hallux valgus without a bunion.  There was 
generalized tenderness of both feet and tenderness of all 
metatarsal heads with pain along the arch, heel, and the 
Achilles tendon.  There was no edema of either foot, 
instability, or weakness.  Motor strength of the foot and 
ankle complex was 5/5 bilaterally.  The Veteran was wearing 
an old pair of extra-depth shoes that showed a lot of wear on 
top of the shoe from scuffing and some wear of the sole of 
the shoes in the normal wear areas.  There was an external 
ankle-foot orthosis metal brace attached to the shoes.  
Examination inside the shoe revealed a Plastazote insert with 
a lot of compression wear on it.  Wear pattern on both shoes 
was identical.  There was no indication of abnormal weight-
bearing.  The impression was that the Veteran was completely 
independent in activities of daily living.

The medical evidence does not warrant a rating higher than 10 
percent for bilateral pes cavus.  The Veteran's disability is 
manifested by a bilateral pes cavus deformity, constant, 
daily pain in his feet aggravated by any type of walking or 
standing, use of shoe inserts, ankle brace, and cane, hallux 
valgus deformity in the great toes on each foot, tenderness 
to palpation of the plantar fascia, pain in the sub first 
metacarpophalangeal joint, painful motion in the midfoot and 
hindfoot of both feet, and clawing of all the toes.  All toes 
were not tending to dorsiflexion, as he was shown able to 
dorsiflex and plantar flex the toes five degrees.  He could 
dorsiflex his ankles to 20 degrees, which is considered 
normal under 38 C.F.R. § 4.71a, Plate II.  Thus, there was no 
limitation of dorsiflexion of the ankles shown.  The plantar 
fascia also was not shown to be shortened.  The Veteran is 
separately rated for Charcot Marie Tooth Disease of the 
bilateral lower extremities, which has been determined to be 
the cause of weakness in the ankles, as noted on the October 
2008 VA examination report.  Thus, this impairment will not 
be evaluated under the same criteria for bilateral pes cavus.

The level of impairment associated with the bilateral pes 
cavus deformity has been relatively stable throughout the 
appeals period, or at least has never been worse than what is 
warranted for a 10 percent rating.  Therefore, the 
application of staged ratings (i.e., different percentage 
ratings for different periods of time) is inapplicable.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's disability picture also has not been rendered 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The Veteran contends that he cannot work at a job 
that requires him to get up and down because of the 
disability in his feet.  The record shows that the Veteran's 
pes cavus deformity would most likely affect the Veteran's 
employability but there is no evidence of marked interference 
with employment solely due to the pes cavus disability.  An 
October 2008 VA examination noted that the Veteran had not 
worked full-time since 1999 at which time he owned a security 
firm, but was reportedly put out of business when lawyers 
went after him.  The record also does not show any frequent 
periods of hospitalization due to the pes cavus deformity.  
The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.

The preponderance of the evidence is against the initial 
increased rating claim for bilateral pes cavus; there is no 
doubt to be resolved; and an increased rating is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Service connection

The Veteran seeks service connection for disabilities of the 
bilateral hips and the back, which he relates to his service-
connected pes cavus disability.  He contends that his 
antalgic gait due to his pes cavus has caused his bilateral 
hip and back disabilities. 

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hips

A November 2002 VA medical record notes complaints of pain in 
the left hip.  A May 2006 VA examination report shows 
complaints of pain in the bilateral greater tronchanteric 
areas of the femora.  There were no periods of flare-ups.  
The Veteran was claiming that his bilateral hip pain was 
secondary to his pes cavus deformity, which resulted in an 
altered gait.  On physical examination, both hips showed full 
range of motion with only greater tronchanteric bursa pain.  
He was tender over the greater trochanteric bursa 
bilaterally.  The examiner noted that he had reviewed the 
claims file in its entirety and determined that the bilateral 
greater trochanteric bursitis was less likely than not 
secondary to his pes cavus deformities and altered gait 
pattern, as this was usually secondary to trauma to the 
lateral aspect of the hip.

A February 2006 private medical opinion shows that the 
Veteran's gait disturbance due to his pes cavus could lead to 
hip pain.  This opinion is not very probative, however.  The 
private examiner did not indicate a review of the claims file 
nor did he provide a definite opinion on the matter.  A 
medical opinion based on speculation, without supporting 
clinical data or other rationale does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999). 

On the other hand, the VA examiner reviewed the evidence, 
discussed the evidence, and examined the Veteran; thus it is 
shown to be a more probative opinion.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (the opinion of a physician that is 
based on a review of the entire record is of greater 
probative value than an opinion based solely on the veteran's 
reported history).  

The medical evidence does not show a relationship between the 
Veteran's bilateral hip bursitis and service-connected pes 
cavus. 

Although the Veteran does not claim service connection on a 
direct basis, the medical evidence also does not show a 
relationship between the bilateral hip bursitis and service.  
The service treatment records are negative for any treatment 
or complaints related to the hips.  The November 1967 
separation examination shows that clinical evaluation of the 
lower extremities, except for the feet, was normal.  The 
first complaint of hip pain after service is in 2002, which 
is 34 years after service.  Additionally, there is no 
evidence of continuity of symptomatology of a bilateral hip 
disability from service or during the more than 30 years 
before this disability was shown.  See Savage v. Gober, 10 
Vet. App. 488 (1997).     

Although the Veteran has argued that his current bilateral 
hip bursitis is related to his service-connected pes cavus, 
this is not a matter for an individual without medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, while the Veteran's lay assertions have been 
considered, they do not outweigh the medical evidence of 
record, which shows that there is no relation between the 
Veteran's bilateral hip disability and his service-connected 
pes cavus disability or service.  A competent medical expert 
makes this opinion and the Board is not free to substitute 
its own judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the service 
connection claim for greater trochanteric bursitis of the 
bilateral hips, secondary to bilateral pes cavus; there is no 
doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Back 

A November 2002 VA x-ray examination report shows slight 
osteoarthritic changes throughout the thoracic spine.  A 
February 2003 VA computed tomography scan also shows mild 
degenerative changes of the dorsal spine.  A May 2008 VA x-
ray examination report shows an impression of degenerative 
joint disease changes of the lumbar spine with narrowed L1-
L2, L4-S1 discs.  Thus, the presence of a current back 
disability is shown.

A May 2006 VA examination report shows the Veteran complained 
of pain in the lower part of his back that was described as 
sharp in nature.  The pain lasted 30 seconds at a time and 
was intermittent due to over-exertion when walking.  He 
stated that the pain radiated from the center of the back 
upwards.  He had an altered gait due to his pes cavity 
deformity of both feet.  The diagnosis was myofascial back 
pain as likely as not secondary to his altered gait from his 
pes cavus, with embellishment of symptoms and overreaction to 
light touch.

This medical opinion shows a relationship between the 
service-connected pes cavus disability and the present 
impairment in the back and there are no conflicting medical 
opinions of record.  A February 2006 private examiner noted 
that the Veteran gait's was severely limited and that the 
gait disturbance could lead to back pain.  The February 2006 
opinion is more speculative in nature; thus, it is not as 
probative as the May 2006 VA opinion.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999).  However, the February 2006 
opinion does not conflict with the May 2006 VA opinion.  A 
July 1998 private medical record notes complaints of back 
pain after riding a mountain bike.  The assessment was acute 
lumbar strain.  Although the May 2006 VA examiner did not 
specifically address this intercurrent injury to the spine, 
he did indicate a review of the entire claims file and based 
on the evidence of record determined that the back and the 
pes cavus deformities were related.  

Resolving all doubt in the Veteran's favor, service 
connection for a back disability is warranted.  See 38 C.F.R. 
§ 3.102.

Chronic obstructive pulmonary disease with sleep apnea

The Veteran contends that he obtained a pulmonary condition 
in service from inhaling dust.  He also indicated that a can 
containing chemicals was broken open in service and he 
started coughing after inhaling this.  He asserts that his 
sleep apnea is associated with the chronic obstructive 
pulmonary disease.

Personnel records show that the Veteran was a supply 
specialist and served in the U.S. Army.  Service treatment 
record also show diagnoses of upper respiratory infections 
associated with common colds in April 1965, November 1966, 
and April 1967 and diagnosis of bronchitis.  The lungs were 
clear on physical examination in November 1966, although he 
had nasal congestion, pharyngitis, and coughing.  X-ray 
examination of the chest showed normal lungs in July 1966 and 
at separation from service in November 1966.

After service, a January 1999 letter from a private physician 
notes that the Veteran had sleep apnea.  On physical 
examination, he had a narrowed upper airway because of a low 
hanging soft palate.  His upper airway anatomy was otherwise 
normal.  A July 2001 private chest x-ray examination report 
shows flattening of the diaphragms and hyperinflation 
consistent with chronic obstructive pulmonary disease.  VA 
medical records dated from 2002 to 2007 show a continuous 
diagnosis of both chronic obstructive sleep apnea and chronic 
obstructive pulmonary disease.

As the record shows in-service treatment for upper 
respiratory infections and the post-service records show 
diagnoses of chronic obstructive pulmonary disease and sleep 
apnea, the determinative issue is whether there is a 
relationship between these.

A September 2005 VA examination report shows that the Veteran 
stated that he developed a cough in the military after being 
exposed to a ruptured canister in an ammunitions storage area 
where he worked.  He reported a chronic cough with scanty 
clear, white sputum.  He had dyspnea on exertion at one 
hundred yards and intermittent wheezing.  He stated that he 
had smoked cigars in the past but did not smoke cigarettes.  
The examiner indicated a review of the claims file and noted 
the in-service treatment for upper respiratory infections, 
sort throat, colds, and tonsillitis.  The examiner also noted 
the post-service diagnosis of chronic obstructive pulmonary 
disease and sleep apnea by a private examiner.  On physical 
examination, the Veteran was an obese man in no acute 
distress.  He had no orthopnea, paroxysmal nocturnal dyspnea, 
chest pain, or swelling in the legs.  The thorax was 
symmetrical and expanded with restricted excursion with 
breathing.  There was no deformity and the lungs were clear 
and breath sounds decreased generally.  A pulmonary function 
test showed mild restrictive disease with normal diffusion 
capacity.  The examiner diagnosed the Veteran with chronic 
mixed restrictive/ obstructive pulmonary disease, mild; 
exogenous obesity; chronic atrial fibrillation; and 
obstructive sleep apnea by history compensated on continuous 
positive airway pressure (CPAP) device treatment.  The 
examiner determined that since the pulmonary disease was 
mild, it was more likely than not that the dyspnea was due to 
poor condition, morbid obesity, and possibly an undiagnosed 
heart disease.

A June 2007 VA examination report shows the Veteran had a 
long history of morbid obesity and had been diagnosed with 
obstructive sleep apnea with a positive polysomnogram.  He 
had been on a CPAP and now a new machine called a C-Flex with 
an oxygen concentrator.  On physical examination, the Veteran 
was very obese, alert, cooperative, and in no acute distress.  
He was 6 feet 1 inch tall and his current weight was 307 
pounds.  His weight recorded in February 2007 was 319 and in 
May 2005, 307.  His ideal weight was between 190 and 200 
pounds.  On physical examination, the nasopharyngeal openings 
were quite small.  Tonsils were present and normal in size.  
The impression was obstructive sleep apnea secondary to 
morbid obesity.  The Veteran also had argued that his foot 
problems had lead to his sleep apnea and the examiner noted 
that foot problems do not have any effect on nasopharyngeal 
obstruction leading to obstructive sleep apnea.  

There are no other medical opinions of record addressing the 
etiology of the chronic obstructive pulmonary disease and 
sleep apnea.

The medical evidence shows no relationship between the 
chronic obstructive pulmonary disease with sleep apnea and 
service, or any service-connected disability.  Although the 
Veteran has argued that his current pulmonary disorder and 
sleep apnea are due to his service or alternatively, his 
service-connected foot disability, this is not a matter for 
an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Veteran's 
lay assertions have been considered, they do not outweigh the 
medical evidence of record, which shows that there is no 
relation between the Veteran's chronic obstructive pulmonary 
disease with sleep apnea and his service.  Competent medical 
experts make this opinion and the Board is not free to 
substitute its own judgment for those of such experts.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the service 
connection claim for chronic obstructive pulmonary disease 
with sleep apnea; there is no doubt to be resolved; and 
service connection is not warranted.   Gilbert v. Derwinski, 
1 Vet. App. at 57-58.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral pes cavus is denied.

Entitlement to service connection for greater trochanteric 
bursitis of the bilateral hips, secondary to bilateral pes 
cavus is denied.

Entitlement to service connection for a back disability, 
secondary to bilateral pes cavus is granted, subject to the 
rules and payment of monetary benefits.

Entitlement to service connection for chronic obstructive 
pulmonary disease with sleep apnea is denied.







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


